Name: Commission Regulation (EEC) No 254/86 of 4 February 1986 laying down detailed rules for the progressive abolition of the quantitative restrictions applicable in the Member States other than Spain and Portugal for preserved sardines and tuna originating in Spain
 Type: Regulation
 Subject Matter: foodstuff;  trade;  international trade;  Europe;  tariff policy
 Date Published: nan

 Avis juridique important|31986R0254Commission Regulation (EEC) No 254/86 of 4 February 1986 laying down detailed rules for the progressive abolition of the quantitative restrictions applicable in the Member States other than Spain and Portugal for preserved sardines and tuna originating in Spain Official Journal L 031 , 06/02/1986 P. 0013 - 0014 Finnish special edition: Chapter 4 Volume 2 P. 0104 Swedish special edition: Chapter 4 Volume 2 P. 0104 *****COMMISSION REGULATION (EEC) No 254/86 of 4 February 1986 laying down detailed rules for the progressive abolition of the quantitative restrictions applicable in the Member States other than Spain and Portugal for preserved sardines and tuna originating in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 175 thereof, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products (1), as last amended by the Act of Accession, and in particular Article 19 (4) thereof, Whereas Article 19 (4) of Regulation (EEC) No 3796/81 authorizes Member States to retain, until such time as Community arrangements for imports of preserved sardines and tuna are implemented, the quantitative restrictions in relation to third countries applicable to these products when the Regulation in question entered into force; Whereas the Act of Accession provides that the quantitative restrictions in force for the products in question are to be progressively abolished and eliminated during specific transitional periods; Whereas a schedule for phasing out these quantitative restrictions should be drawn up; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 The quantitative restrictions referred to in Article 175 of the Act of Accession applicable to preserved sardines and tuna shall be progressively abolished in accordance with Article 2. Article 2 Exports from Spain to the Member States of the Community as constituted before 1 January 1986 which on 1 January 1985 applied quantitative restrictions pursuant to Article 19 (4) of Regulation (EEC) No 3796/81, shall take place: - as regards prepared and preserved sardines falling within subheading 16.04 D of the Common Customs Tariff: - from 1 March 1986, subject to a maximum of 500 tonnes - from 1 January 1987, subject to a maximum of 610 tonnes - from 1 January 1988, subject to a maximum of 720 tonnes - from 1 January 1989, subject to a maximum of 830 tonnes - from 1 January 1990, subject to a maximum of 940 tonnes - from 1 January 1991, subject to a maximum of 1 050 tonnes - from 1 January 1992, subject to a maximum of 1 160 tonnes - from 1 January 1993, subject to a maximum of 1 270 tonnes - from 1 January 1994, subject to a maximum of 1 380 tonnes - from 1 January 1995, subject to a maximum of 1 500 tonnes - from 1 January 1996, without limit, - as regards prepared and preserved tuna falling within subheading 16.04 E of the Common Customs Tariff: - from 1 March 1986, subject to a maximum of 300 tonnes - from 1 January 1987, subject to a maximum of 415 tonnes - from 1 January 1988, subject to a maximum of 530 tonnes - from 1 January 1989, subject to a maximum of 645 tonnes - from 1 January 1990, subject to a maximum of 760 tonnes - from 1 January 1991, subject to a maximum of 875 tonnes - from 1 January 1992, subject to a maximum of 1 000 tonnes - from 1 January 1993, without limit. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 March 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 February 1986. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 379, 31. 12. 1981, p. 1.